Exhibit 10.3
 
November 24, 2014


Albemarle Corporation
451 Florida Street
Baton Rouge, Louisiana 70801




 
Re:
Credit Agreement, dated as of August 15, 2014 (as amended, restated, extended,
supplemented or otherwise modified in writing from time to time, the “Credit
Agreement”), among Albemarle Corporation, a Virginia corporation (the
“Borrower”), the Lenders from time to time party thereto, and Bank of America,
N.A., as Administrative Agent.



Ladies and Gentlemen:


Reference is hereby made to the Credit Agreement described above.  Capitalized
terms used herein without definition shall have the meanings ascribed to such
terms in the Credit Agreement.


Notwithstanding anything to the contrary contained in Section 8.07 of the Credit
Agreement, the Required Lenders hereby consent to the Guarantee by one or more
Subsidiaries of (i) the Specified Senior Notes so long as the Borrower is in
compliance with Section 7.12 of the Credit Agreement, (ii) that certain Credit
Agreement, dated as of February 7, 2014, among the Borrower, the other borrowers
party thereto, the lenders party thereto and Bank of America, N.A., as
administrative agent and (iii) that certain Credit Agreement to be dated on or
about November 25, 2014, among the Borrower, the lenders party thereto and Bank
of America, N.A., as administrative agent.


The consent contained herein is a one-time consent, is expressly limited to the
purposes and matters set forth herein.  Nothing contained herein shall
constitute a waiver or modification of any other rights or remedies the
Administrative Agent or any Lender may have under any Loan Document or
applicable Law.  The Credit Agreement shall remain in full force and effect
according to its terms (as modified by this letter).


This letter may be executed by the parties hereto in several counterparts, each
of which shall be deemed to be an original and all of which shall constitute
together but one and the same agreement.  Delivery of an executed counterpart by
facsimile or other secure electronic format (.pdf) shall be as effective as an
original.  This letter shall become effective upon the Administrative Agent’s
receipt of counterparts hereof duly executed by the Required Lenders and the
Borrower.


This letter shall be governed by and construed in accordance with the laws of
the State of New York.
                                           

  Very truly yours,           BANK OF AMERICA, N.A.,
as Administrative Agent                         By:  /s/ Robert Rittelmeyer    
Name: Robert Rittelmeyer     Title: Vice President            

 
ALBEMARLE CORPORATION
CONSENT LETTER (TERM LOAN)
 
 
 

--------------------------------------------------------------------------------

 
                   
LENDERS:
BANK OF AMERICA, N.A.,
as a Lender                         By:  /s/ Darren Bielawski     Name: Darren
Bielawski      Title: Vice President             

              

  JPMORGAN CHASE BANK, N.A.,
as a Lender
                        By:  /s/ John Kushnerick     Name: John Kushnerick     
Title: Vice President             

                        

  BNP PARIBAS,
as a Lender
                        By: /s/ Mike Shryock     Name: Mike Shryock     Title:
Managing Director            

                   

  By: /s/ Mike Hoffman     Name: Mike Hoffman     Title: Vice President        
   

               

  THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.,
as a Lender
                        By: /s/ Mark Campbell     Name: Mark Campbell     Title:
Authorized Signatory            

                          

  THE ROYAL BANK OF SCOTLAND PLC,
as a Lender
                        By: /s/ William McGinty     Name: William McGinty    
Title: Director            

               

  WELLS FARGO BANK, N.A.,
as a Lender
                        By: /s/ Ashley Walsh     Name: Ashley Walsh     Title:
Director            

 
 
 
ALBEMARLE CORPORATION
CONSENT LETTER (TERM LOAN)
 
 
 

--------------------------------------------------------------------------------

 
 

  SUMITOMO MITSUI BANKING CORPORATION,
as a Lender
                        By: /s/ James D. Weinstein     Name: James D. Weinstein
    Title: Managing Director            

                    

  U.S. BANK, NATIONAL ASSOCIATION,
as a Lender
                        By: /s/ Steven Dixon     Name: Steven Dixon     Title:
Vice President            

                  

  HSBC BANK USA, NATIONAL ASSOCIATION,
as a Lender
                        By: /s/ Jean-Philippe Huguet     Name: Jean-Philippe
Huguet     Title: Director            

                   

  PNC BANK, NATIONAL ASSOCIATION,
as a Lender
                        By: /s/ Christian S. Brown     Name: Christian S. Brown
    Title: Senior Vice President            

                    

  THE NORTHERN TRUST COMPANY,
as a Lender
                        By: /s/ Sara Bravo McCaulay     Name: Sara Bravo
McCaulay     Title: Vice President            

                     

  WHITNEY BANK,
as a Lender
                        By: /s/ Mark R. Phillips     Name: Mark R. Phillips    
               

 
 
 
 
 
 

 
 
ALBEMARLE CORPORATION
CONSENT LETTER (TERM LOAN)
 
 
 

--------------------------------------------------------------------------------

 
 
ACCEPTED AND AGREED AS OF THE DATE SET FORTH ABOVE: 
                      
BORROWER:
ALBEMARLE CORPORATION,
a Virginia corporation                         By: /s/ Scott Tozier     Name:
Scott Tozier     Title: Sr. Vice President and CFO            

 
 
 
 
 
 
 
 
 
 
 
 
 
ALBEMARLE CORPORATION
CONSENT LETTER (TERM LOAN)
 

--------------------------------------------------------------------------------

 
 
 
 



 